Opinion filed September 25, 2008 











 








 




Opinion filed September
25, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00165-CV
                                                    __________
 
                                 CECILIA ANN CAZARES, Appellant
 
                                                             V.
 
                                         FELIZ
CAZARES, Appellee
 

 
                                         On
Appeal from the 118th District Court
 
                                                          Martin
County, Texas
 
                                                     Trial
Court Cause No. 6096
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed its judgment on May 5, 2008. 
Cecilia Ann Cazares timely filed a notice of appeal.  An affidavit of inability
to pay costs on appeal was not filed.  Tex.
R. App. P. 20.1(a).  We dismiss the appeal.




 When neither the clerk=s
record nor the reporter=s
record were timely filed, this court extended the due date until September 19,
2008.  Tex. R. App. P. 37.3(a). 
The appellate record has not been filed in this court, and both the clerk of
the trial court and the court reporter have informed this court in writing that
appellant has failed to make arrangements to pay for the records.  Failure to
file the appellate record is due to appellant=s
actions.  Tex. R. App. P.
37.3(b), (c).
The appeal is dismissed.
 
PER CURIAM
 
September 25, 2008
Panel
consists of:  Wright, C.J.,
McCall, J.,
and Strange, J.